Filed 8/8/22 P. v. McCammon CA2/6
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF
                         CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION SIX


THE PEOPLE,                                                 2d Crim. No. B318025
                                                         (Super. Ct. No. 2019002082)
     Plaintiff and Respondent,                                (Ventura County)

v.

DAVID BRIAN MCCAMMON,
JR.,

     Defendant and Appellant.



      David Brian McCammon pled guilty to conspiracy to
commit theft. (Pen. Code, §§ 182, subd. (a), 484.) He was
sentenced to 16 months in jail pursuant to Penal Code section
1170, subdivision (h)(5)(A).
      On January 17, 2019, McCammon and a companion
entered a CVS store. They were observed by a store employee
removing bottles of alcohol from a shelf and placing them in a
single backpack. They left the store without paying. The
employee called the police and gave a description of the car they
drove away in and the license plate number. The police stopped
the car and found $420.63 worth of alcohol in the back seat.
     McCammon appeals the sentence.
     We appointed counsel to represent McCammon in this
appeal. After examining the record, he filed a brief raising no
issues.
     On May 25, 2022, we advised McCammon by mail that he
had 30 days within to personally submit any contentions or
issues that he wished to raise on appeal. We received no reply.
     We have reviewed the entire record and are satisfied that
McCammon’s attorney has fully complied with his
responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
     The judgment is affirmed.
     NOT TO BE PUBLISHED.



                                   GILBERT, P. J.


We concur:



     YEGAN, J.



     PERREN, J.




                               2
                    Bruce A. Young, Judge

               Superior Court County of Ventura

                ______________________________


     Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                               3